Citation Nr: 1712758	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  10-09 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right leg disability.


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The claimant served with a reserve component from July 13, 1981, to January 18, 1982 and had a period of active duty for training (ACDUTRA) from November 4, 1981, to January 18, 1982. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

By October 2014 decision, the Board denied the claims before it, and the claimant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  Then in a February 2016 Memorandum decision the Court vacated the Board decision, remanding the case back for consistent proceedings.  

In a September 2016 letter to VA and the claimant, the claimant's attorney withdrew from further representation.  VA acknowledged this withdrawal in a September 2016 letter to the claimant that instructed the claimant as to how to obtain additional information regarding representation.  The Board notes that the claimant has not appointed another representative and is recognized as proceeding pro se.


FINDINGS OF FACT

1.  A right knee disorder is not related to disease or injury during active service.

2.  A lumbar spine disability is not related to disease or injury during active service.

3.  A right leg disability is not related to disease or injury during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for a lumbar spine disability are not met.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for a right leg disability are not met.  38 U.S.C.A. §§ 101, 106, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  The RO provided the required notice in a letter sent to the claimant in February 2009.  The Board finds that February 2009 letter provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including her service treatment records and her reserve component records as well as her records from the University of Michigan, St. Joseph Mercy Hospital, and the Ann Arbor VA Medical Center.  The record also shows that the claimant was afforded VA examinations in May 2008 and December 2013.  

The Board's October 2014 decision denied the appeal for finding that there lacked showing that claimed lumbar spine arthritis, right knee arthritis, and right leg condition (varicose veins) were causally related to the claimant's service.  Much of this relied upon a December 2013 VA Compensation and Pension examination report.  The February 2016 Court decision found that the Board erred in relying on the November 2013 VA examination as it did not substantially comply with the Board's May 2013 remand instructions.  
In a September 2016 remand, the Board directed VA to obtain additional opinions in accordance with the February 2016 Memorandum decision.  VA obtained additional opinions in November 2016.  The examination report shows that the November 2016 VA examiner reviewed the record on appeal, considered the detailed medical history from the claimant, noted the in-service and separation complaints as directed, and provided opinions as to the origins of her disabilities based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).

Accordingly, the Board finds that the directives of the September 2016 remand and the findings from the February 2016 Memorandum decision are addressed by the November 2016 VA opinions and these opinions are adequate for adjudication purposes.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  

Laws and Regulations

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006) (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6 (a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full- time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

The Board notes that the claimant served on active duty solely during initial entry training in her reserve component capacity from November 4, 1981, to January 18, 1982.  The claimant is not service-connected for any disabilities.

Veterans are entitled to VA disability compensation benefits if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is considered a chronic disease, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  

VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.   See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Factual and Procedural History

The Board notes the factual and procedural history of the appeal has been summarized by the October 2014 Board decision and the February 2015 memorandum decision.  At issue is whether there is a causal relationship between the claimed lumbar spine arthritis, right knee arthritis, and right leg disabilities (varicose veins) and the claimant's service.  As noted above, in a September 2016 remand, the Board directed VA to obtain additional opinions in accordance with the February 2015 Memorandum decision.  VA obtained additional opinions in November 2016.  

Right Knee

The Board notes the claimant submitted a June 2007 Claim for Compensation that shows she reported that her right knee disability began in November 1981, during her period of ACDUTRA.  

A December 1981 general counseling form indicates that she "injured her body trying to do pushups" and that she "will require a discharge physical prior to separation because of the service[-]caused injury."  Another general counseling form from that same month notes that she "tripped on a rock." The claimant indicated in a December 1981 report of medical history that she had (1) swollen or painful joints, (2) leg cramps, (3) recurrent back pain, (4) a "trick" or locked knee, and (5) foot trouble.  

Her separation examination notes that she had a normal spine, "good" range of motion in her right knee, "but some tenderness over [the] joint[,]" as well as chronic right knee patellofemoral syndrome.

The November 2016 VA examiner noted that the claimant currently manifests symmetric, bilateral arthritis of the knees.  In regard to the December 1981 Medical History notation of "trick" or "locked" knee, the examiner noted that this phrasing has no clear medical meaning.  The November 2016 examiner asserted that if the claimant had a trauma causing arthritis, the arthritis would be worse on the knee that suffered trauma, rather than appearing bilateral and symmetric, as it did during the examination.  The examiner also added that repetitive training for only a couple of months would not be sufficient to cause long-lasting joint problems.  

In regard to the right knee patellofemoral syndrome on December 1981 separation examination, the examiner opined that the claimant does not currently have patellofemoral syndrome.  The examiner noted that the claimant has arthritis in all parts of the knee and not just the patellofemoral joints.  The examiner noted an abnormality of the left knee at the patellar articular surface.  

The Board notes that the November 2016 VA examiner considered the claimant's reports of symptomatology, the service treatment record notation "Trick" or "Locked" knee, the service treatment record notation of right knee patellofemoral syndrome, and provided a reasoned medical explanation for her findings on examination and her opinion regarding the etiology of the claimant's current right knee arthritis disability.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Upon review of the claimant's private and VA medical records, the Board notes that there is no evidence of complaints of or treatment for recurrent subluxation or ankylosis of the right knee.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical professional's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).  In addition, a medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Upon weighing the evidence of record, the Board finds that the service treatment records showing no indication of arthritis of the right knee in service or within one year of the claimant's discharge, as well as the November 2016 VA opinion are entitled more probative weight than the claimant's statements.  The Board acknowledges that the claimant asserts that she has a right knee disability, to include either arthritis or patellofemoral syndrome that was incurred in service.  Moreover, to the extent that there are lay statements asserting that the claimant has a right knee disability related to an in-service injury, the Board finds that the claimant is competent to report experiencing right knee pain, as well as the symptoms of limitation of motion.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of arthritis or patellofemoral syndrome, to include whether it is related to in-service injury, falls outside the realm of common knowledge of a lay person.  In this regard, while the claimant can competently report her symptoms, any opinion regarding whether her diagnosed arthritis (or patellofemoral syndrome by history) is related to her military service requires medical expertise that the claimant has not demonstrated because arthritis and patellofemoral syndrome can have many causes.  The Board finds that the claimant is not competent to establish that any right knee arthritis or patellofemoral syndrome was caused by in-service injury, as the etiology of arthritis and patellofemoral syndrome is a complex matter outside the knowledge of lay persons.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the claimant's currently diagnosed arthritis was present in service.  While the claimant asserts that her current right knee disability is related to service, the most probative evidence does not establish a nexus between the claimant 's period of service and the current disability.  Accordingly, service connection is not warranted for a right knee disability, to include arthritis or patellofemoral syndrome, on any basis.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Lumbar Spine

The November 2016 VA examiner noted that the claimant currently manifests arthritis of the lumbar spine.  The Board notes that the claimant contends she injured her lumbar spine in service and that her current lumbar spine disability is related to her active service.  The Board notes the claimant submitted a June 2007 Claim for Compensation that shows she reported that her lumbar spine disability began in November 1981.  

The claimant indicated in a December 1981 report of medical history that she had (1) swollen or painful joints, (2) leg cramps, (3) recurrent back pain, (4) a "trick" or locked knee, and (5) foot trouble.  Her separation examination notes that she had a normal spine, "good" range of motion in her right knee, "but some tenderness over [the] joint[,]" as well as chronic right knee patellofemoral syndrome.

In regard to the December 1981 Medical History notation of recurrent back pain, the examiner noted the claimant's short time in service would not cause any permanent condition unless she had trauma resulting in fracture.  The November 2016  examiner opined that it was less likely than not that the claimant's lumbar spine disability was in any way related to her service.  

In support of her opinion, the examiner noted that records from Dr. M.F. show the claimant reported an onset of low back pain of approximately 1996.  The examiner also noted in support of their opinion x-ray imaging results in November 1996 that showed minimal arthritic findings and that if  the claimant had arthritis from service trauma, by 1996 it would have been considerable.  

The Board notes that the November 2016 VA examiner considered the December 1981 Medical History notation of recurrent back pain and provided a reasoned medical explanation for her findings on examination and her opinion regarding the etiology of the claimant's current lumbar spine disability.  Nieves-Rodriguez, supra.

In regard to the claimant's contentions of an onset of her current lumbar spine disability in service, the Board notes that the claimant's reports of an onset of low back pain in 1996 are contradicted by her assertions of ongoing manifestations of a lumbar spine disability since service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).

Upon weighing the evidence of record, the Board finds that the service treatment records showing no indication of arthritis of the lumbar spine in service or within one year of the claimant's discharge, as well as the November 2016 VA opinion are entitled more probative weight than the claimant's statements.  The Board acknowledges that the claimant asserts that she has a lumbar spine disability, to include arthritis, that was incurred in service.  Moreover, to the extent that there are lay statements asserting that the claimant has a lumbar spine disability related to an in-service injury, the Board finds that the claimant is competent to report experiencing right knee pain, as well as the symptoms of limitation of motion.  Layno, 6 Vet. App. at 469.  

The etiology of arthritis of the lumbar spine, to include whether it is related to in-service injury, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 438.  In this regard, while the claimant can competently report her symptoms, any opinion regarding whether her diagnosed arthritis is related to her military service requires medical expertise that the claimant has not demonstrated because arthritis can have many causes.  The Board finds that the claimant is not competent to establish that any arthritis of the lumbar spine was caused by in-service injury, as the etiology of arthritis is a complex matter outside the knowledge of lay persons.  Jandreau, 492 F.3d 1372 (2007).  While the claimant asserts that her current lumbar spine disability is related to service, the most probative evidence does not establish a nexus between the claimant 's period of service and the current disability.  

Accordingly, service connection is not warranted for a lumbar spine, to include arthritis on any basis.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. 49 (1990).

Right Leg

The November 2016 VA examiner noted that the claimant does not currently manifest a chronic impairment of the right leg that is due to or caused by training in service.  In February 2009, the claimant submitted a statement in support of her claim, where she stated that she "fell going to cross [the] road during duty as [a] cross[ing] guard [during a] road march-[was] accused of tripping on rock-during which I injured my right leg, landed on [my] right hand and associated body parts[.]  [S]ince then[, I] have always carried a vein line[, which is] visible."  

In regard to the claimant's reports of leg cramps on the December 1981 Medical History and post-service medical evidence showing varicose veins on the right shin, the examiner noted in support of her opinion that varicose veins are completely unrelated to leg cramps.  The November 2016  examiner also opined that cramps are not a chronic condition, they are transient, and there is nothing to suggest the claimant has a chronic problem with cramps and that this would be highly unusual.  The examiner opined that it was less likely than not that any claimant's right leg disability was related to her service.  The Board notes that the November 2016 VA examiner considered the December 1981 Medical History notation of leg cramps and the post-service evidence showing varicose veins of the right leg.  The examiner provided a reasoned medical explanation for her findings on examination and her opinion regarding the etiology of the claimed right leg disability.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

Upon weighing the evidence of record, the Board finds that the service treatment records showing no indication of varicose veins in service or within one year of the claimant's discharge, as well as the November 2016 VA opinion are entitled more probative weight than the claimant's statements.  The Board acknowledges that the claimant asserts that she has a right leg disability, to include either varicose veins or a chronic leg cramps disability that was incurred in service.  Moreover, to the extent that there are lay statements asserting that the claimant has a right leg disability related to an in-service injury, the Board finds that the claimant is competent to report experiencing leg cramps and observing varicose veins.  Layno, 6 Vet. App. at 469 (1994).  

However, the etiology of varicose veins, to include whether it is related to in-service injury, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 438 (2011).  In this regard, while the claimant can competently report her symptoms, any opinion regarding whether her diagnosed varicose veins is related to her military service requires medical expertise that the claimant has not demonstrated because varicose veins can have many causes.  

The Board finds that the claimant is not competent to establish that any varicose veins disability was caused by in-service injury, as the etiology of varicose veins is a complex matter outside the knowledge of lay persons.  Jandreau, 492 F.3d 1372 (2007).  While the claimant asserts that she has a right leg disability that is related to service, the most probative evidence does not establish a nexus between the claimant 's period of service and any current right leg disability.  
As to a recurrent leg cramps disability, the November 2016 VA examination finding that her in-service reports of leg cramps were acute and transitory weigh against the claimant's contention that she has a current right leg cramp disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, service connection is not warranted for a right leg disability, to include varicose veins or a recurrent leg cramps disability on any basis.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b)(West 2014); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.

Service connection for a lumbar spine disability is denied.

Service connection for a right leg disability is denied.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


